SHEVIN, Judge.
Nahi J. Espanioly appeals an order of the Unemployment Appeals Commission *184that affirmed the denial of unemployment compensation benefits on the basis of misconduct connected with her work. We reverse.
This court has repeatedly stated that, “Misconduct serious enough to warrant an employee’s dismissal is not necessarily serious enough to warrant the forfeiture of compensation benefits.” Benitez v. Girlfriday, Inc., 609 So.2d 665, 666 (Fla. 3d DCA 1992); see also Baptiste v. Waste Management, Inc., 701 So.2d 386 (Fla. 3d DCA 1997); Webb v. Rice, 693 So.2d 1109 (Fla. 3d DCA 1997); Miller v. Barnett Bank of Broward County, 650 So.2d 1089 (Fla. 3d DCA 1995).
In this case, claimant’s emotional reactions do not amount to misconduct sufficient to support the denial of unemployment compensation benefits. See Webb, 693 So.2d at 1112; Miller, 650 So.2d at 1090; see also Kelley v. Pueblo Wholesale Co., 627 So.2d 534 (Fla. 3d DCA 1993). The record demonstrates that at the time of the two incidents in question, the employee was ill and suffering, was under stress, and was not herself. Against this background, her actions do not amount to misconduct sufficient to disqualify her from receiving unemployment compensation benefits.
Reversed and remanded.